SCOTT, P. J.
(concurring). I do not think that the question as to a tender is important. There was evidence which would have justified the justice in finding that Kiernan had the money with him and offered to pay it over, and was prevented from actually tendering it by John J. Amsler’s refusal to go on and close the transaction. If this was the fact, the failure to make, an actual tender would be excused. There were not lacking, however, indications that Bolton acted throughout the transaction as the agent of Kiernan and in his interest. Consequently any evidence tending to support that view was relevant. It was error, therefore, to sustain the objection to the question put to Kiernan on cross-examination as to what he had agreed to pay Bolton if he would get the lease (Smith v. Soosen, 24 Misc. Rep. 706, 53 N. Y. Supp. 806), and for this error I agree that the judgment must be reversed. Óf course, it is perfectly plain that no cause of action was made out against Mrs. Amsler, and we are forced to infer that the judgment, so far as it went against her, was inadvertent.
BISCHOFF, J., concurs.